DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim appears to have misspelled the word “content” as “conten” in the first line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, and 11-13, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lewis et al. (PGPub 2003/0023230).
[Claim 1] Lewis teaches a method of treating a patient in which the patient is undergoing a percutaneous coronary intervention procedure and where the method comprises:  
having a tissue in an ischemic state relative to its normal state (figure 1c);
having an occlusion upstream of the tissue causing the ischemic state (figure 1c);
providing a catheter comprising an infusion lumen wherein the infusion lumen is designed to provide infusion of a fluid to the tissue which tissue is distal to an occlusion (figure 1c);
inserting the catheter into a blood vessel (figures 1c, 15, 16, and 18); and 
infusing a modulated oxygen content fluid through the infusion lumen wherein the fluid has a change in oxygen concentration(figures 1c and 18; paragraphs [0017] and [0031]), the oxygen concentration being controlled via an oxygenation controller (figure 14, item 110; paragraph [0083]).
[Claims 3 and 11] Lewis teaches the limitations of claim 1, upon which claims 3 and 11 depend. In addition, Lewis discloses the method wherein normal blood flow is not reestablished to the tissue before infusion and wherein a proximal occluding member provides control of perfusion of unmodified blood (figure 15; paragraphs [0096] and [0097]).
[Claim 4] Lewis teaches the limitation of claim 1, upon which claim 4 depends.  In addition, Lewis teaches the method steps of placing an angioplasty balloon within an occlusion, and inflating the angioplasty balloon before the step of infusing a modulated oxygen content fluid (paragraph [0106]; figures 20 and 21).
[Claims 5 and 12] Lewis teaches the limitations of claim 1, upon which claims 5 and 12 depend.  Lewis also discloses oxygen content in the fluid is increased over time (paragraphs [0024] and [0082]).
[Claim 6] Lewis teaches the limitations of claim 1, upon which claim 6 depends.  In addition, Lewis teaches the fluid comprises of the patient's blood (paragraphs [0017] and [0031]).
[Claim 13] Lewis teaches the limitations of claim 1, upon which claim 13 depends. Lewis also discloses the oxygen concentration is intentionally hypoxic for the tissue in the tissue’s normal state for at least some period of time (paragraphs [0023], [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (PGPub 2003/0023230), in view of Thomas (PGPub 2005/0084416).
[Claims 2 and 8] Lewis teaches the limitations of claim 1, upon which claims 2 and 8 depend.  Lewis does not specifically disclose the method step of determining an oxygen content prior to and during oxygen infusion.  
However, Thomas teaches a method of controlled re-oxygenation wherein oxygen content of blood is measured prior to and during infusing of a modulated oxygen content fluid based on the oxygen measurements (paragraphs [0018] - [0022]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Lewis, with the method of oxygen measurement prior to and during infusion, as taught by Thomas, in order to provide increased regulation over re-oxygenation by allowing for a baseline measurement of oxygen levels and dynamic control.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (PGPub 2003/0023230), in view of Reed (USPN 4,493,692).
[Claim 7] Lewis teaches the limitations of claim 1, upon which claim 7 depends.  Although disclosing altering the partial pressure oxygen in the infusion fluid (paragraphs [0022] and [0083]), Lewis does not specifically state the partial pressure of oxygen is increased from about 20 mmHg to about 110 mmHg.  
However, Reed teaches an apparatus and method for regulating oxygen concentration wherein the partial pressure of oxygen in a fluid is increased from about 20 mmHg to about 110 mmHg (figures 2-4; column 5, lines 3-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Lewis, with the method step of increasing the partial pressure of oxygen from about 20 mmHg to about 110 mmHg, as taught by Reed, in order to provide for increased effectiveness and functionality by allowing the infused modulated oxygen content fluid to account for and counteract various states of hypoxia within an ischemic blood vessel.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (PGPub 2003/0023230), in view of Daw et al. (USPN 6,974,435).
[Claim 9] Lewis teaches the limitations of claim 1, upon which claim 9 depends.  Lewis does not specifically disclose the oxygen content of the fluid is changed at a constant fluid pressure.  
However, Daw teaches a method of infusing a bodily fluid wherein the infusion of oxygen takes place at a constant fluid pressure (column 15, lines 1-28).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Lewis, with the method of infusing oxygen at a constant pressure, as taught by Daw, in order to provide increased control and efficiency over the concentration of oxygen to be infused into the fluid to be delivered.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (PGPub 2003/0023230), in view of Hyde (USPN 7,131,963).
[Claim 10] Lewis teaches the limitations of claim 1, upon which claim 10 depends.  Although teaching the blockage of a vessel prior the step of infusing, Lewis does not specifically disclose this blockage occurs proximal to the occlusion.  
However, Hyde teaches a method of treating reduced blood flow, wherein a balloon is utilized to block the blood vessel proximal to an occlusion, prior to infusion (figures 3 and 4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Lewis, with the method step of blocking the vessel proximal to the occlusion, as taught by Hyde, in order to provide increased control and efficiency in the treatment of ischemia and removal of an occlusion by allowing for controlled flow of oxygenated fluid within (and distal to) an occlusion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14, and 17, of U.S. Patent No. 8,562,585. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claim are found in the recited patent claim. For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent. The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claim 1 of the instant application. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/17/2022